Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/20/2022 are entered. Claims 12-37 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 2018/0010839).
Regarding claim 1, Zhou discloses an apparatus with a single restrictive access opening (7) for loading, positioning, removing or accessing one or more items that can be stored, preserved or transported in a presence of dry ice, comprising:
a tapered container (2) with an interior volume defined by an interior body section and an interior neck section (figure 1a shows a large body section and a narrow neck section), the interior body section comprising at least a first region (11), wherein the first region is a dry ice chamber (“snow chamber 11” [0042], [0029]-[0031] “CO2 snow block” or “dry ice”), said dry ice chamber (11) adapted to receive substantially all of the dry ice that is selectively directed into the interior volume of the tapered container (2) through the single restrictive access opening (7) located at the interior neck section (it is noted that “adapted to receive” amounts to functional language and that the “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART” MPEP 2114; moreover the CO2 ultimately forming the dry ice block does pass through the restrictive opening);
the interior volume of the tapered container (2) further including a second region (within 3) that is non-overlapping (non-overlapping in this context is taken to mean that the regions are not shared) with the first region of the tapered container, wherein the second region is an internal product storage volume ([0073] element 3 may container a product holder) contained within a barrier-like structure (3), the internal product storage volume characterized by a substantial absence of the dry ice ([0044]-[0046] the meshed conduit 3 allows C02 to pack against the external side; [0073] discloses 3 prevents collapse of CO2 into sample region), the internal product storage volume configured to be assessed through the single restrictive access opening (7; [0073]) to remove or load the one or more items;
the barrier-like structure (3) having a first portion (towards end 17) and a second portion (towards end 18) with the internal product storage volume extending between the first portion and the second portion ([0073] “product holder can be inserted into the meshed container 3”), said first portion of the barrier-like structure oriented within or towards the single restrictive access opening located at the interior neck section (end 17 is located at or towards 7), said barrier-like structure having an opening into the internal product storage volume along the first portion (as per [0073] where 3 is loaded with product while in the container 2 it is understood that 3 has an opening along the first portion), wherein the barrier-like structure partitions the interior storage volume of the tapered container into the first region (11) and the second region (within 3), the barrier-like structure situated in the interior neck section and the interior body section.
Regarding claim 2, Zhou discloses the internal product storage volume is arranged to be separate and distinct from the dry ice chamber (internal product storage is within a product holder within 3; dry ice chamber 11 is external to 3) such that removal or loading of the one or more items within the barrier-like structure occurs without substantial disruption of the dry ice chamber (the dry ice chamber is a solid block of dry ice external to 3, the removal and loading of product occurs within 3 therefor there is not “substantial disruption”), and further wherein the barrier-like structure is configured to prevent migration of dry ice from the dry ice chamber (11) into the interior product storage volume (“product holder” within 3) during storage, preservation or transport of the one or more items in the tapered container (2).
Regarding claim 3, Zhou discloses the dry ice chamber is characterized by an absence of foam-filled material or absorbent ([0046]).
Regarding claim 6, Zhou discloses the second portion of the barrier-like structure (towards end 18) extends towards a floor of the internal volume of the tapered container (2) within the interior body section and further the barrier-like structure is permanently affixed to the tapered container ([0073] “the mesh conduit 3 can remain permanently affixed within the container 2”).
Regarding claim 7, Zhou discloses the barrier-like structure (3) is characterized as a barrier-like receptacle, said barrier-like receptacle having an access opening for accessing an interior region to receive the one or more items ([0073] the structure 3 receives a product holder and therefor has an access opening).
Regarding claim 8, Zhou discloses the barrier-like structure comprises a cap (9), said cap configured to engage with and disengage from the interior neck section of the tapered container (shown in figure 1a). Alternatively Zhou provides a cap (600) in figure 6.
Regarding claim 9, Zhou discloses the first portion or the second portion of the barrier-like structure is integrally or operably connected to the interior neck section or the interior body section of the tapered container (figure 1a shows the first portion 17 connected to the interior neck section; figure 6 shows the second portion connect to the interior body section).
Required claim 10, Zhou discloses a predetermined amount of the dry ice occupying the dry ice chamber ([0052]) and surrounding the barrier-like structure (3), wherein the predetermined amount of the dry ice extends from a floor of the interior volume of the tapered container within the interior body section to a level in the dry ice chamber that is below the single restrictive access opening (7) of the tapered container (2; [0067]-[0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0010839) in view of Gilbert (US 4,951,482).
Regarding claim 4, Zhou discloses the barrier-like structure (3), but lacks a flexible bag. Zhou further provides for providing a product holder within 3, where the product holder and mesh conduit 3 combine to prevent CO2 snow from collapsing the sample region ([0073]), thus the sample holder and 3 combine to form the barrier-like structure. Gilbert discloses a flexible bag (12) for holding a sample. It would have been obvious to have provided Zhou with a flexible bag, in addition to 3, for the purpose of maintaining a sample in a sterile condition as taught by Gilbert.
Regarding claim 11, Zhou and Gilbert discloses said flexible bag having a flexible access opening for accessing an interior region of the flexible bag (figure 2 of Gilbert shows the top of bag 12 as being open) to receive the one or more items, a first portion of the flexible bag secured to the tapered container (with retaining ring 15), and a second portion of the flexible bag extending at least partially through the single restrictive access opening of the interior neck section so as to remain in a suspended orientation within the interior neck section or the interior body section of the tapered container (figure 2 of Gilbert discloses the flexible bag suspended from the single access opening).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0010839), in view of Gilbert (US 4,951,482), and in further view of Raley et al (US 2014/0208778).
Regarding claim 5, Zhou as modified discloses the apparatus of claim 4, but lacks  a tether. Raley discloses a flexible bag (170) having a first portion comprising a tether (130) for reducing and enlarging a flexible access opening of the flexible bag, said tether comprising an exposed tether portion that extends out from the interior volume of the tapered container (figure 1 shows the tether extending out of the container 300), said exposed tether portion configured to be grasped to access the flexible bag ([0004]). It would have been obvious to one of ordinary skill in the art to have provided Zhou with the tether as taught by Raley in order to more easily retrieve contents of the storage container.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. At pages 15-16 applicant discusses the limitation “adapted to receive substantially all of the dry ice”. The limitation is functional. The system of Zhou is capable of passage of dry ice through the restrictive access opening at the interior neck section, as it is an opening. Solid materials, like dry ice, can pass through openings. The response that Zhou utilizes liquid CO2 to be converted to dry ice does not address the aspect of capability.
Further the CO2 of Zhou does pass through of the restrictive access opening.
Finally, considering the receival of dry ice to be of particular importance, there is no claim to the structure guiding assembly 3 of the instant application which is used to perform the filling of dry ice. The examiner suggests consideration of providing said structure to claim 1 to overcome the instant rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mullens (US 4,916,922) – storage including flexible bag.
Ammerman (US 4,723,974) - storage including flexible bag.
Hales et al (US 4,630,596) - storage including flexible bag.
Norwood (US 4,281,520) – tether for flexible bag.
Conrad et al (US 3,108,840) -  retrieval tool.
Weinstein (US 1,843,005) – spring structures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763